internal_revenue_service number release date index number ----------------------------------------- ------------------------------- ------------------------------------- --------------------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 - plr-121313-04 date jul legend - taxpayer consolidated_group a consolidated_group b examination office ----------------------------------------- ----------------------- ---------------------------------- ------------------------------ -------------------------------------------------- ---------------- ----------------------------------- subsidiary --------------------------- subsidiary -------------------------------------------- subsidiary ------------------------------------------- subsidiary ------------------------------------ ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- ----------------------- subsidiary -------------------------------------------------------- subsidiary ------------------------------------------------------------ year year date partnership partnership partnership year a date b c ------- ------- ---------------------- ----------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ------- ------------- -------------------------- --------------- --------------- year ------- d e f -------------- ------------- ------------- date --------------------- g h i j k --------------- --------------- -------------- ----------- --------------- l m n --------------- -------------- --------- year ------- o ------------- partnership p ----------------------------------------------------------------- -------------- q --------- dear -------------------------- this letter responds to your letter dated date and subsequent submissions made on behalf of taxpayer requesting a ruling that certain transfers of interests in partnerships owning low-income_housing tax_credit property will not result in recapture under sec_42 of the internal_revenue_code the internal_revenue_service office that will have examination jurisdiction over taxpayer and consolidated_group a is the examination office the relevant facts as represented in these submissions are set forth below facts taxpayer is mutual holding_company and the parent of consolidated_group a a life-nonlife consolidated_group under sec_1504 of the code subsidiary a non-life holding_company is a wholly owned subsidiary of taxpayer subsidiary is a wholly owned subsidiary of subsidiary subsidiary is the only life_insurance_company within consolidated_group a and is taxed under sec_801 of the code subsidiary is a wholly owned non-life subsidiary of subsidiary subsidiary is a wholly owned non-life subsidiary of subsidiary subsidiary and subsidiary are holding_companies subsidiary subsidiary subsidiary and subsidiary are all members of consolidated_group a consolidated_group b consists of subsidiary and its wholly owned subsidiary subsidiary subsidiary is a wholly owned subsidiary of subsidiary in year subsidiary purchased a two-thirds interest in the predecessor_corporation of subsidiary in year subsidiary purchased the remaining one-third interest in subsidiary subsidiary joined consolidated_group a immediately however due to waiting requirements of sec_1504 subsidiary and subsidiary are unable to join consolidated_group a until date subsidiary is in the business of insuring life_insurance annuity and other related risks and is taxed as a life_insurance_company under sec_801 of the code subsidiary is a wholly owned subsidiary of subsidiary subsidiary is in the business of insuring life_insurance annuity and other related risks and is taxed as a life_insurance_company under sec_801 through a series of sec_351 transactions subsidiary proposes to transfer it’s limited_partner interest in three investment partnerships that invest in qualified low- income housing_credit partnerships the three investment partnerships are partnership partnership and partnership to the best of taxpayer’s knowledge none of the partnerships qualify as a sec_42 partnership beginning in year ----------------invested dollar_figurea in partnership based on the most recent financial statements and independent auditor’s report as of date partnership had total assets of dollar_figureb and total equity of dollar_figurec on its year k-1 subsidiary 2’s end of year capital_account was dollar_figured and subsidiary was allocated e percent of the profit sharing loss sharing and ownership of capital beginning in year subsidiary invested dollar_figuref in partnership based on the most recent financial statements and independent auditor’s report as of date partnership had total assets of dollar_figureg and total equity of dollar_figureh on its year k-1 subsidiary 2’s end of year capital_account was dollar_figurei and subsidiary was allocated j percent of profit sharing loss sharing and ownership of capital beginning in year subsidiary invested dollar_figurea in partnership based on the most recent financial statements and independent auditor’s report as of date partnership had total assets of dollar_figurek and partners equity of dollar_figurel on the partnership’s year k-1 subsidiary 2’s capital_account was dollar_figurem and subsidiary was allocated n percent of the profit sharing loss sharing and ownership of capital subsidiary is also a partner in a separate low_income_housing partnership beginning in year subsidiary invested dollar_figureo in partnership on partnership 4’s year k-1 subsidiary 6’s capital_account was dollar_figurep and subsidiary was allocated q percent of the partnership’s profit sharing loss sharing and ownership of capital proposed transaction subsidiary will through the chain of wholly owned corporations make sec_351 capital contributions of its interest in partnership sec_1 and to subsidiary in each case the interest transferred from subsidiary to subsidiary will be less than of the profits and capital interests of the investment_partnership further there will not have been and it is expected that there will not be a transfer of greater than of such interest by subsidiary in combination with any other partner in any twelve month period containing the date of transfer taxpayer specifically represents that the transfers of subsidiary 2’s interests in partnership sec_1 and through the chain of wholly owned corporations to subsidiary will qualify under sec_351 as tax-free transfers of assets by each transferor_corporation in exchange or constructive exchange for additional stock of the transferee corporations taxpayer further represents that immediately after these exchanges subsidiary 6’s basis in its partnership interests in partnership sec_1 and will equal the basis of these partnership interests in the hands of subsidiary immediately prior to the proposed transaction taxpayer requests the service to rule that the transfer of subsidiary 2’s interests in partnership sec_1 and through it’s chain of wholly owned corporations to subsidiary will not result in recapture under sec_42 ruling requested law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under ' a sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under ' for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after ' b provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under ' b a i or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in ' c b of the eligible_basis of such building in general under ' d the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period under ' j if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under ' j and ' j generally under ' j any disposition by a taxpayer of a building or an interest therein upon which credits were claimed during the compliance_period is a recapture_event under ' j however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period little guidance is available to illustrate when under ' j a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under ' j sec_50 provides generally for recapture if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period currently there are no regulations under ' however for property placed_in_service before date former ' a and the regulations thereunder contained a similar itc recapture rule the regulations under former ' which are still effective mirror the general recapture rule_of former ' that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are some exceptions to the general_rule concerning the recapture of itc property for example ' a of the income_tax regulations provides a de miminis rule that permits a partner to dispose_of up to percent of its proportionate interest in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies in determining the partner’s proportionate interest in the general profits of a partnership for purposes of applying this de_minimis_rule sec_1_47-6 provides an ‘identity of interest’ rule whereby the partner is considered to own any interest in the partnership that it owns directly or indirectly through ownership in other plr-121313-04 entities provided the other entities’ bases in the interest are determined in whole or in part by reference to the basis of the interest in the hands of the partner for example if a whose proportionate interest in the general profits of partnership x is percent transfers all of this interest to corporation y in exchange for all of the stock of y in a sec_351 transaction then a shall be considered to own a percent interest in partnership x revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of ' j whereby no bond is required to avoid or defer recapture for any disposition s by a partner of its interest in a low-income building held through certain partnerships ie partnerships with less than partners or partnerships to which ' j does not apply until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange the person or persons are in control as defined in sec_368 of the corporation under sec_368 the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of a corporation sec_362 provides that if property is acquired by a corporation in connection with a transaction to which sec_351 applies the basis of the property is the same as it was in the hands of the transferor increased by the amount of any gain recognized by the transferor on the transfer revrul_64_155 1964_1_cb_138 provides in part that a contribution of property by a corporation to a wholly owned subsidiary although not resulting in the issuance of additional stock to the contributing corporation is an exchange of property for stock under sec_351 of the code sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of ' a a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits if sec_42 does not apply to a partnership a sec_42 recapture_event can occur at the partnership level and also at the partner level a recapture_event can occur at the partnership level for example if a partnership disposes of a building upon which a sec_42 credit has been allowed recapture liability if any would be the responsibility of the partners in the partnership at the time of the disposition a recapture_event can also apply at the partner level for example if a partner disposes of more than percent of its greatest total interest in any sec_42 buildings held through the partnership in the present case subsidiary intends to transfer through a series of sec_351 capital contributions to wholly-owned subsidiaries its entire limited_partner interest in plr-121313-04 each of partnership sec_1 and to subsidiary taxpayer represents that to the best of its knowledge sec_42 does not apply to partnership sec_1 and accordingly a recapture_event can occur at both the partnership and partner level taxpayer also represents that in each case the sec_351 capital contributions of subsidiary 2’s limited_partner interests in partnership sec_1 and through its wholly owned subsidiaries to subsidiary will be less than of the profits and capital interests of these partnerships further taxpayer represents that there will not have been and it is expected that there will not be a transfer of or more of such interest by subsidiary and its wholly owned subsidiaries in combination with any other partner in any twelve month period containing the date of these transfers in other words to the best of the taxpayer’s knowledge there will be no sec_708 technical_termination of partnership sec_1 or during any 12-month_period containing the date of the transfers of subsidiary 2’s interests in partnership sec_1 and through the chain of wholly owned subsidiaries to subsidiary accordingly there is no recapture_event at the partnership level as respects partnership sec_1 and as a result of these transfers however subsidiary will be disposing its entire_interest in partnership sec_1 and this will result in a transfer of subsidiary 2’s entire interests in any underlying assets including any sec_42 property owned directly by any lower_tier_partnership s e g operating partnership s in which partnership sec_1 and are limited partners any dispositions of ownership interests in sec_42 property direct or indirect are treated as transfers or a change in ownership for purposes of recapture and any change in ownership is a recapture_event thus subsidiary 2’s proposed transfer of its total interest in each of partnership sec_1 and will absent an exception be a disposition and therefore a recapture_event at the partner level under the facts of this transaction such an exception is available the percent de_minimis_rule of revrul_90_60 is intended to reflect the percent de_minimis_rule of sec_1_47-6 therefore any rule s clarifying how the percent de_minimis_rule of sec_1_47-6 is determined should also apply for purposes of sec_42 this includes the identity of interest rule_of sec_1_42-6 which provides that in determining a partner’s proportionate interest in the general profits of a partnership the partner shall be considered to own any interest in the partnership that it owns directly or indirectly through ownership in other entities provide the other entities’ bases in the interest are determined in whole or in part by reference to the basis of the interest in the hands of the partners here subsidiary 2’s proportionate interest in the sec_42 property will not after applying the rule_of sec_1_47-6 have decreased by more than percent in fact in applying the rule_of sec_1_47-6 subsidiary 2’s proportionate interest in the sec_42 property will be deemed not to have changed at all because the sec_351 capital contributions of subsidiary 2’s interest in partnership sec_1 and will be to its wholly-owned subsidiaries and subsidiary will hold the same percentage interest in partnership sec_1 and and thus the same percentage interest in the underlying sec_42 property that subsidiary will hold immediately prior to the capital contributions accordingly under these circumstances subsidiary may rely on the percent de_minimis exception provided in revrul_90_60 to avoid the partner level recapture plr-121313-04 liability that would otherwise result from the sec_351 capital contributions of its entire_interest in partnership sec_1 and to its wholly owned subsidiaries accordingly based solely on the taxpayer s representations of fact and relevant law as set forth above we conclude that the transfer of subsidiary 2’s interest in partnership sec_1 and through its wholly owned subsidiaries to subsidiary will not in and of itself result in recapture under sec_42 we express no opinion on whether any other requirement of ' has been met or whether recapture under sec_42 would otherwise apply to any of the subsidiaries named in this ruling_request as a result for example of a recapture_event occurring from a sale_or_other_disposition of the underlying sec_42 property or interest therein by the lower tier operating partnership in accordance with the power_of_attorney we are sending a copy of this letter_ruling to the company's authorized representatives this ruling is directed only to the taxpayer which requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with the federal_income_tax return for taxpayer and its partners for the first taxable_year in which the low-income_housing_credit for building is claimed sincerely yours enclosure copy cc- s susan reaman susan reaman chief branch office of associate chief_counsel passthroughs and special industries
